Case 6:18-cr-00016-RWS-KNI\/| Document 446 Filed 03/26/19 Page 1 of 2 Page|D #: 4521

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA

VS.

HEON JONG YOO

OOOOOOOOOOOOOOO

TYLER DIVISION

CASE NO. 6:18CR 16

NOTICE OF FILING

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, JEFF L. HAAS, certifying that he is Standby Counsel for Heon Jong

Y00. On March 26, 2019, Standby Counsel, filed With the Clerk Of the Eastern DiStrict Of

Texas, a Video from the Tyler Police Department that Heon Jong Y00 had Subpoenaed. Standby

Counsel would Certify that he played this exhibit for the Defendant at the Gregg County Jail

On Monday, March 25, 2019.

Respectfully Submitted,

JEFF L. HAAS

Attorney at Law

100 East Ferguson, Suite 908
Tyler, TeXas 75702

(903) 533-8()15

/S/ J eff Haas
JEFF L. HAAS
STATE BAR NO. 086596()0
ATTORNEY FOR DEFENDANT

Case 6:18-cr-00016-RWS-KNI\/| Document 446 Filed 03/26/19 Page 2 of 2 Page|D #: 4522

CERTIFICATE OF SERVICE
On this the 26"‘ day of March, 2019, I, JEFF L. HAAS, do certify that a true and
correct copy of the foregoing instrument Was filed With the Clerk of the District Court using the

CM/ECF system which sent notification of such filing to the following:

l. Frank Coan
Frank.Coan a`>usdo`.vov

   

[s[_Jeff Haas
JEFF L. HAAS

